Citation Nr: 1822836	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. E.B., and Mr. T.K.


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1960 to November 1962 and had active duty training (ACDUTRA) with the Army Reserves from August 1963 to September 1963.  The Veteran died in January 2011.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case is not with the VA RO in Reno, Nevada.

The appellant, Mr. E.B., and Mr. T.K. testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in January 2011 and the causes of death listed on the death certificate were cardiorespiratory failure as due to, or as a consequence of myocardial infraction, coronary artery disease, and hypertension; peripheral vascular disease is listed as a contributing cause of death.

3.  The Veteran served 15 days of annual field training with his unit at Camp Drum, New York (Fort Drum) from August 31, 1963, to September 14, 1963.  

4.  Resolving reasonable doubt in favor of the appellant, the Veteran was exposed to herbicides while at Fort Drum.

5.  Coronary artery disease is presumed to be the result of the Veteran's in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims service connection for the Veteran's cause of death.  At the time of his death, the Veteran was not service-connected for any disabilities.  The Veteran died in January 2011, and his death certificate listed cardiorespiratory failure, myocardial infraction, coronary artery disease, and hypertension as the causes of death, and peripheral vascular disease as the contributing cause of death.

The appellant contends that the Veteran was exposed to herbicides, including Agent Orange, while on active duty training at Fort Drum, and that his coronary artery disease should be presumed to be the result of such exposure.  Specifically, the appellant puts forth that there is evidence that herbicides were aerially sprayed over Fort Drum in 1959, that the herbicides remained an active toxin for many years following the aerial spray, and that the Veteran was exposed to herbicides in 1963.  The thrust of her argument is that herbicides, in particular dioxins, have a long-lasting lifespan, over decades, if leached into the soil. 

As noted above, the Veteran's presence at Fort Drum is not in dispute.  In this regard, a review of the record shows that he was ordered to attend annual field training with his Reserve unit at Fort Drum, New York from August 31, 1963, to September 14, 1963.  The Veteran's orders are of record in the claims file.
 
With regard to his potential exposure to herbicides while serving at Fort Drum, according to information provided by the Department of Defense, 13 drums of Agent Orange were sprayed over 4 square miles of Fort Drum in 1959 from a helicopter spray device.  

The Board has had the opportunity to conduct legal research on cases involving alleged herbicide exposure at Fort Drum.  The Board has found particularly pertinent information in the case of Malinowski v. Gibson, No. 13-0016, WL 2768851 (June 19, 2014), which involved the case of another Veteran who was stationed at Fort Drum in 1974.  In pertinent part, this non-precedential Memorandum Decision cited the following evidence which had been presented in support of the claim:

According to a July 1981 report prepared by the Chemical Systems Laboratory at the Aberdeen Proving Ground, chemicals found in Agent Orange were discovered at Fort Drum in five-gallon metal cans stored in an "unheated wooden frame building with a wooden floor."  That rustic facility did "not meet present day requirements for storage of pesticides."  Another building was undergoing renovations so that it could be used to "properly store" herbicides and other pesticides.  The report also revealed that at Fort Drum in 1961 Dow Chemical Company "tested an experimental defoliant" and that from the 1950s through the early 1970s, herbicides were used "on range impact areas... to improve the line of vision from observation points to target impact areas."  

In February 1984, an official at the U.S. Army Toxic and Hazardous Materials Agency wrote that an "exploratory survey at [Fort Drum] has been designed to determine whether or not site specific contaminants are migrating or have the potential to migrate beyond the installation's boundaries."  The official stated that samples collected for the survey would be tested for the presence of chemicals associated with Agent Orange because "this particular herbicide was used on the range impact areas to improve the line of vision from observation points to target impact areas... during the 1960s through the early 1970s."  

The Board notes that it may take judicial notice of evidence not subject to reasonable dispute - particularly if favorable to the Veteran.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991).  The evidence cited in the Malinowski case raises significant doubt regarding whether herbicides were stored and used at Fort Drum after 1959 and whether their impact was short-lived.  As noted by the Court in Malinowski, the 1984 report by the U.S. Army Toxic and Hazardous Materials Agency, investigating whether Agent Orange sprayed onto vegetation at Fort Drum in the 1960s and 1970s still may have been present in the surrounding environment, "strongly suggest[ed] that experts, at least in 1984, believed that Agent Orange may remain extant and hazardous a decade or more after it was applied."

Notably, the Malinowski Court also noted that a June 2004 Board decision had conceded that a Veteran was exposed to herbicides at Fort Drum in 1962 by relying on the 1984 report by the U.S. Army Toxic and Hazardous Materials Agency.  That Board decision, further elaborated that the February 1984 letter from the Department of the Army, U.S. Army Toxic and Hazardous Materials Agency stated that herbicide 2, 4, 5-T was utilized during the 1960s through the early 1970s at Fort Drum to improve the line of vision from observation points to target impact areas as well as to control brush along roads in the main impact area.  Notably, 2, 4, 5-T and its contaminant TCDD is listed as a qualifying herbicide under 38 U.S.C. § 1116 (a)(4) and 38 C.F.R. § 3.307 (a)(6)(i).

In light of the February 1984 letter from the Department of the Army, U.S. Army Toxic and Hazardous Materials Agency stating that the herbicide 2, 4, 5-T was utilized during the 1960s through the early 1970s at Fort Drum, the other evidence of record, along with this Veteran's dates and locations of service, the Board concedes that the Veteran was exposed to herbicides during service, while stationed at Fort Drum.  

Ischemic heart disease, to include coronary artery disease, is one of the disabilities that are presumed to be related to exposure to herbicides.  38 C.F.R. § 3.309(e) (2017).  As noted above, coronary artery disease was listed as a cause of death on the Veteran's death certificate.  Accordingly, the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The present decision is based on the record and the research conducted in this appeal, and carries no precedential weight as to any other pending cases.  38 C.F.R. § 20.1303 (2017). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


